Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adler (WO2018060630).
	As to independent claim 1, Adler teaches a gear motor comprising a housing (3), comprising an electric motor including a stator assembly (6) and a rotor (4, see figure 1) driving a reduction gear train having a plurality of intermediate stages (M1, M2, M3) each including a shaft (see figure 3a) coupled to a toothed wheel and a toothed gear, and an output stage (RDS) including a shaft (11, see figure 3b) coupled to a wheel and a coupling component, said shafts of said rotor, of said intermediate stages (M1, M2, M3) and of said output wheel being parallel, said gear motor further comprising a printed circuit (8) transversely positioned above said stator assembly (6), characterized in that said wheel of said output stage (RDS) is being positioned above a portion of said stator assembly (6), the , said shafts of said intermediate stages (M1, M2, M3) being located in the zone of the housing (3) located on the opposite side, relative to a transverse vertical plane (see annotated figure 3a), of the zone comprising said shaft (a1) of said rotor and of said shaft (11) of said output wheel as shown in figures 1a, 3a and 3b.  

    PNG
    media_image1.png
    410
    622
    media_image1.png
    Greyscale

As to claim 2/1, Adler teaches wherein said stator assembly (6) has at least two stator extensions being poles (see figure 1) each carrying one winding, and a semi-annular closure zone (see figure 1), and said wheel of the output stage (RDS) is positioned above a portion of at least one of said stator extensions and of said windings as shown in figures 1a, and 3a.  
As to claim 3/1, Adler teaches wherein: said stator assembly (6) includes three stator extensions (see figure 1) in the form of which include poles (see figure 1) offset two-by-two by 60 (see figure 1), a semi-annular closure zone (see figure 1) extending over 240º and a rotor (see figure 1, 4) driving a reduction gear train having a plurality of intermediate stages (M1, M2, M3) each composed of a shaft (see figures 1a, 3a) of said shafts are coupled to a gear and a wheel (see figures 1a, 3a), and said output stage (RDS) includes said shaft coupled to said wheel and a coupling component; said gear motor further comprising an electronic circuit equipped with at least one electromagnetic probe (9) for detecting the configured to detect magnetic flux generated by said rotor, transversely positioned above said stator; said wheel of said output stage (RDs) being positioned above one of said stator extensions, where [[the]] said shafts of said intermediate stages (M1, M2, M3) are located on an arc in the zone of the housing (3) complementary to said zone 5comprising said rotor (4) and said shaft of the output stage (RDS) where said zone is located on the opposite side, relative to a transverse vertical plane (see figure 3a) of said zone comprising said shaft (a1) of said rotor (4) and of said output wheel (see figure 3a) as shown in figures 1 and 3a.
As to claim 4/1, Adler teaches wherein  a ratio between [[the]] a length and a width of said housing (3) without a connector or an attachment member, is between 0.8 and 1.2 as shown in figure 3a.
As to claim 5/1, Adler teaches wherein said printed circuit (8) is equipped with at least one magnetism-sensitive probe (9) configured to detect magnetic flux generated by said rotor (4) as shown in figure 3a.  
As to claim 6/1, Adler teaches wherein said printed circuit  (8) is positioned in a plane above said zone comprising said stator assembly (6) and said wheel of  said third intermediate stage (M3), and beneath said zone comprising said wheel of said first intermediate stage (M1) and of said output wheel (RDS) as shown in figure 3a.  
As to claim 7/1, Adler teaches wherein said printed circuit  (8) has a cutout for passage of said wheel of said second intermediate stage (M2) as shown in figure 3a.  
As to claim 8/1, Adler teaches wherein said printed circuit (8) has an additional magnetism- sensitive probe (9) positioned facing a displacement zone of a permanent magnet attached to a lower surface of said wheel of said output stage (RDS) as shown in figure 3a.  
As to claim 9/1, Adler teaches wherein said printed circuit (8) extends transversely in a zone comprising said shaft (a1) of said rotor (4) and of said output wheel (M2) as shown in figure 3a.  
As to claim 10/1, Adler teaches wherein [[the]] said cover (2 has hollow projections forming the comprising guide bearings of said shafts of  said rotor (4), of said intermediate stages (M1, M2, M3) and of said shaft of  said output stage (RDS) as shown in figure 1b.  
As to claim 11/10, Adler teaches wherein said projections are surrounded by ribs (see annotated figure 1b) at least one of which is oriented along a direction of lateral forces applied to a respective shaft as shown in figure 1b.  

    PNG
    media_image2.png
    422
    488
    media_image2.png
    Greyscale

As to claim 12/1, Adler teaches wherein a reduction ratio of each said stage (M1, M2, M3) is between 3 and 6.  
As to claim 13/1, Adler teaches comprising three intermediate stages (1M1, M2, M3) and in that a total reduction ratio is between 200 and 600 as shown in figure 3a.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        April 22, 2022